DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka, et al. (US 2013/0149526, hereinafter referred to as "Masuoka").
Regarding claims 6 and 22, Masuoka teaches a high-strength cold-rolled steel sheet [0002] comprising: a composition that contains, in terms of mass%, [0022]-[0025]:
Element
Claimed Invention 
Masuoka Reference 
Relationship
Carbon (C)
0.10-0.50%
0.01-0.30%
Overlapping
Silicon (Si)
1.0-3.0% 
0.5-3.0%
Encompassing

1.2-2.0% (claim 22)


Manganese (Mn)
1.0-2.5% 
1.0-7.5%
Encompassing
Phosphorus (P)
≤0.05%
≤0.05%
Falls within
Sulfur (S)
≤0.02% 
≤0.01%
Falls within
Aluminum (Al)
0.01-1.5% 
≤0.06%
Overlapping
Nitrogen (N)
≤0.005% 
≤0.008%
Encompassing
Copper (Cu)
0.05-0.50% 
≤2.0%
Encompassing

0.11-0.45% (claim 22) 


Chromium (Cr)
≤1.0%
≤0.5%
Falls within
Iron (Fe) and impurities
Balance
Balance
-

	
	wherein a proportion of a steel surface covered with oxides mainly composed of Si is 1% or less [0026] (as the Si-containing oxide layer is removed from a surface of the steel sheet, it necessarily follows that the proportion of the surface covered with oxides mainly composed of Si is 1% or less), a proportion of the steel sheet surface covered with Fe oxides is 40% or less [0026], and a tensile strength is 1180 MPa or more [0002], the tensile strength range of not less than 590 MPa encompasses the claimed range of 1180 MPa, establishing a prima case of obviousness. See MPEP 2144.05(I). 
Regarding the overlapping and encompassing compositional ranges taught by Masuoka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected amounts shared between the disclosed and claimed ranges 
Furthermore, Masuoka teaches that carbon included in the range of 0.01-0.30 mass % is effective for enhancing the strength of steel and is effective in producing residual austenite, bainite and martensite [0050]. Additionally, silicon included in the range of 0.5-3.0 mass % is effective for enhancing the strength of steel without largely damaging workability [0047]. Manganese included in the range of 1.0-7.5 mass % has an action for solid-solution strengthening steel to increase the strength, enhance hardenability, and promote the formation of residual austenite, bainite, and martensite without increasing cost [0052]. Aluminum included in not more than 0.06 mass % is effective for separating non-metallic inclusions, which deteriorate the stretch-flanging property in steel [0058]. Nitrogen included in not more than 0.008 mass % contributes to solid-solution strengthening of steel without excessive nitride formation, suppressing void formation that leads to breakage [0060], [0061]. Copper included in not more than 2.0 mass % promotes the formation of low-temperature transformation phase to develop the effect of increasing the strength of steel [0062], [0063]. One of ordinary skill in the art would have been motivated to select the amounts shared between the disclosed and claimed ranges as doing so would impart the aforementioned compositional benefits into the cold-rolled steel sheet. 
Applicant has set forth that the pickling and re-pickling process steps control the pickling weight loss within the desired range such that Cu concentration distribution of a CuS/CuB of 2.0-4.0 can be achieved [0042-0043]. Furthermore, applicant has disclosed pickling and re-pickling conditions necessary for achieving a CuS/CuB of 2.0-4.0: pickling with a strong acid solution such as a mixture of nitric acid and hydrochloric acid, or nitric acid of 50-200 g/L, and re-pickling with a non-oxidizing acid solution such as a hydrochloric acid of 0.1-50 g/L, a sulfuric S/CuB as claimed, the steel sheet of Masuoka would be expected to meet a CuS/CuB of 2.0-4.0, absent an objective showing the contrary. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I)
Regarding claim 7, as Masuoka teaches including C and Mn withinn ranges to promote the formation of martensite, bainite, and residual austenite [0050, 0052], one skilled in the art, through routine experimentation, would expect the steel sheet microstructure to contain 40-100% martensite and/or bainite, 0-60% ferrite and 0-20% retained austenite, absent an objective showing the contrary. 
Regarding claims 8 and 9, Masuoka teaches the high-strength cold-rolled steel sheet according to claims 6 and 7, wherein [Si]/[Mn] > 0.4, [Si] denotes a Si content (mass%) and [Mn] denotes a Mn content (mass%). This ratio is implicit in the upper Si range and lower Mn range of Masuoka, [Si]/[Mn] = 3.0/1.0 > 0.4. 
claim 10-13, Masuoka teaches the high-strength cold-rolled steel sheet additionally containing not more than 0.3% Mo [0024]. 
Regarding claims 14-21, Masuoka teaches the high-strength cold-rolled steel sheet additionally containing not more than 0.1% REM [0025], encompassing the claimed REM content of 0.005% or less. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, REM included in an amount of not more than 0.1 mass % is effective for improving the stretch-flanging property of the steel sheet [0062, 0063]. One of ordinary skill in the art would have been motivated to select the amounts shared between the disclosed and claimed ranges as doing so would be impart the stretch-flanging property improvement into the steel sheet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-11, 13, and 15-17 of copending Application No. 16/077,266 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claims 6 and 7, claim 4 of ‘266 teaches a similar high-strength cold-rolled steel sheet with an encompassing C content range and a residual austenite range overlapping with the instant residual austenite content. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, the Mn content of ‘266 is close to the range in the instant 
Regarding claim 22, claim 4 of ‘266 teaches encompassing ranges of Cu and Si. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).
Claims 8-21 are taught by the combination of claims 1, 3-5, 8-11, 13, and 15-17 of ‘266. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/03/2020 with respect to the rejections under 35 U.S.C 103 over Masuoka alone have been fully considered but they are not persuasive.
Applicant argues that Masuoka fails to disclose, teach or suggest a tensile strength of 1180 MPa or more and asserts that Masuoka only overbroadly discloses a tensile strength of not less than 590 MPa, and does not provide any examples having a tensile strength of 1180 MPa or more, and the highest tensile strength provided by Masuoka is 1156 MPa, such that Masuoka is non-enabling as prior art as to the claimed range. The examiner does not concur. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). As Masuoka teaches an encompassing tensile strength range, the prior art is still seen to render obvious the claimed range. Furthermore, the tensile strength of 1156 MPa provided in the example of Masuoka shows only a 2% difference from the claimed range and is not seen to fall substantially outside of the claimed range. 
S/CuB of 2.0 to 4.0, and therefore the recited Cu concentration distribution is not an inherent feature of Masuoka. The examiner does not concur. As applied in the 103 rejection above, Masuoka teaches substantially similar pickling conditions including pickling solutions, temperatures, and times to applicant’s pickling conditions, such that a substantially similar pickling weight loss would also be expected. As applicant has not provided a showing of any substantial differences between the pickling process steps of Masuoka and those of the instant invention, the steel sheet Masuoka would still be expected to meet the claimed Cu concentration distribution.  
Applicant argues that the claimed steel sheet achieves unexpected results and that the claimed Si and Cu contents are critical for achieving the unexpected results. Applicant points to Comparative examples 17-18 and 20-21 in the instant specification for showing that claimed Si and Cu contents are critical for achieving excellent chemical convertibility and delayed fracture resistance. Applicant asserts that Masuoka does not contemplate the unexpected results demonstrated by the claimed steel sheet nor the criticalities of the Si and Cu contents. The examiner does not concur. It is noted to applicant that the features of chemical convertibility and delayed fracture resistance are not claimed features. Additionally, no significant difference has been identified in the instant specification between the ratings of fair (“B”) or 90% or more of chemical conversion crystal area fraction in 5/5 areas of view and poor (“F”) or less than 90% of chemical conversion crystal area fraction in at least 1/5 areas of view for evaluating chemical convertibility [0078], as a sample rated as “F” could still fall substantially close to a sample rated as “B” such that the difference in property values could be infinitesimal.  Similarly, no . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736